NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ROBERT DONNELL D()NALDSON,
Petitioner,

V.

DEPARTMENT ()F HOMELAND SECURITY,
Respondent.

2012-3106

Petition for review of the l\/lerit Systems Protection
Board in consolidated case nos. DC333011()367-1-1,
DC4324110475-1-l, and DC3330ll()637-1-1.

ON MOTION

ORDER

Robert Donnell Donaldson submits a response to this
court's August 15, 2012 order, arguing that because he
had previously filed a reply brief, his motion to strike
should not have been treated as his reply brief.

Upon consideration thereof,

IT Is ORDERED THAT;

ROBERT DONALDSON V. DHS 2

The court will treat Donaldson's motion to strike as a
supplement to his previously filed reply brief. Copies of
the supplement and this order shall be transmitted to the
merits panel along with the briefs.

FoR THE CoURT

 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk '
cc: Robert Donnell Donaldson
Joshua E. Kurland, Esq. F“_ED
326 “'*1?1%"¢‘§§€§¢\“»'°€1§%?1’ °“
AUG 22 2012
. JAN HORBA|.Y

CI.EHK